 In the Matter of OLEANTILE-CO., INC.aatdOLEANINDUSTRIAL INDE-rPENDENT UNION OF TILE PLANT WORKERS, INC.Case No. B72541.--Decided June 4, 191y1Jurisdiction:tile products manufacturing industry.Investigation and Certification of Representatives:existence of question'. Com--pany refuses to accord recognition to either of rival unions until one union iscertified by the Board ; election necessary.' . .Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees with, the exception of clerical employees, draftsmen, designers, gangleaders, foremen; and. all, other. supervisory employees.Quigley, Vedder, and McCarthy',byMr. Earl C. Vedder,of Olean,N. Y., for the Company.Mr. Pasquale P. Yanella,of Olean, N. Y., for the Independent.Mr. Fred B. Hughes,of Clearfield, Pa., for the United.Mr. Frederic B. Parkes, end,of counsel to he Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 30, 1940, Olean Industrial Independent Union of TilePlantWorkers, Inc., herein called the Independent, filed with theRegional Director for the Third Region (Buffalo, New York) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of Olean Tile Company, Inc., Olean,New York, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On April 17, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriate hear-ing upon due notice.On May 2, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Independent,32 N. L. R. B., No. 05.288 OLEAN TILE CO., INC.289and- United Brick and Clay Workers of America, Local 764, A. F. of L.,herein called the United, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on May 8,1941, at Olean, New -York, before EdwardD. Flaherty, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the Independent, and the United wererepresented by counsel or official representatives and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and, to introduce evidence bearing on the issues wasafforded' all, parties. ,During the course of the hearing the TrialExaminer made various rulings on motions and on objections to ,theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYOlean Tile Company, Inc., a New York corporation,is engaged inthe manufacture,sale, and distribution of tile, and tile products atOlean,New York. , The principal raw materials used by the Companyinclude clay, feldspar,flint, coloring minerals,box lumber,paper, andpaste.From April 1, 1940,toMarch 31, 1941, the Company purchasedraw materials valued at$105,000,of which 95 per cent were shipped toit from points outside the State of NewYork.During the same periodthe Company manufactured and sold finished products valued atapproximately$530,000,of which 80 per cent were shipped to pointsoutside the State of NewYork.The Companyemploys approxi-mately 163 employees.-II.THE ORGANIZATIONS INVOLVEDOlean Industrial Independent Union of Tile Plant Workers, Inc.,is an independent labor organization, admitting employees of the Com-pany to membership.-'United Brick and Clay Workers of. America, Local 764, is 'a labororganization affiliatedwith the American Federation of Labor,admitting employees of the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONIn May 1940 the, Independent requested the Company to recognizeit as the exclusive bargaining representative of the Company's em-ployees.In May -or June 1940 the United made a similar request.The Company has refused to recognize either the Independent or theUnited until one union is certified by; the Board.The statement of theRegional Director introduced in evidence at the hearing shows that 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth the Independent and the United represent a substantial numberof employees in the unit found below to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE APPROPRIATE UNITBoth the Independent and the United are agreed that the unitappropriate for the purposes of collective bargaining should embraceall production and maintenance employees with the exception of cleri-cal employees, draftsmen, designers, gang leaders,foremen,and allother supervisory officials.The Company does not take any position onthe appropriate unit.7The United, in addition to the above exclusions, urges theexclusionof two employees who act as foremen of their respective departmentsin the absence of the regular foremen and assistant foremen.How-ever, during the past year they have been called upon to actas foremenonly once or twice.We shall include them in the unit.We find that all production and maintenance employees of the Com-pany with the exception of clerical employees;, draftsmen,designers,gang leaders, foremen, and all -other supervisory officials, constitutea unit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representationcan best be resolved by, and we shall accordingly direct, an electionby secret ballot.The United requests that a pay roll not later thanthat of February 8, 1941, be used as a basis for determining eligibilityto vote.The Independent desires the pay roll of April 7, 1941, forsuch purpose.We find, however, no reason to depart from our usualpractice.Accordingly, we shall direct that the employees of the Com-1The Independent filed 115 authorization cards dated between May and September 1940with the Regional Director,who, found the signatures of 113 to be genuine.The Unitedfiled 47 authorization cards dated between April 1940 and February 1941 with the RegionalDirector,who found the signatures on all cards to be genuine.There are approximately128 employees within the appropriate, unit OLEAN TILE CO., INC.291pany eligible to vote in the election shall be those in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to suchlimitations and additions as are set forth in the Direction.Upon 'the basis of the above findings of fact _and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS of LAW1.A question affecting commerce has arisen concerning the represen-tation of employees of Olean Tile Company, Inc., Olean, New York,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.2.All production and maintenance employees of the Company withthe exception of clerical employees, draftsmen, designers, gang leaders,foremen, and all other' supervisory officials, constitute a unit appro-priate for the purposes of collective bargaining' within the"meahingofSection 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Olean Tile Company, Inc., Olean, New York, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Third Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall production and maintenance employees of the Company who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or -on vacation or in the activemilitary service or training of the United States or temporarily laidoff,but excluding clerical employees, draftsmen, designers, gangleaders, foremen, and all other supervisory officials, and employees whohave since quit or been discharged for cause, to determine whether theydesire to be represented for the purposes of collective bargaining byOlean Industrial Independent Union of Tile Plant Workers, Inc., orby United Brick and Clay Workers of America, Local 764, affiliatedwith the American Federation of Labor, or by neither.448692-42-vol. 32-20